TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00583-CV



    In re Jennifer Durbin; Robert L. Gibbins, Jr.; Steve A. Gibbins; and Kyndal Wood


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                             ORDER


PER CURIAM

               Relators have filed a petition for writ of mandamus and motion for emergency stay.

See Tex. R. App. P. 52.1, 52.10. We grant the motion for emergency stay and temporarily stay all

proceedings in the underlying case, pending further order of this Court. The Court orders the real

party in interest, Pamela G. Reed, to file a response to the petition for writ of mandamus on or before

September 12, 2016.

               It is so ordered September 1, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland